       Case 1:18-cr-00258-BLW Document 595 Filed 07/16/20 Page 1 of 16




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                               Case No. 1:18-CR-00258-BLW

        Plaintiff,                             MEMORANDUM DECISION
                                               AND ORDER
         v.

  PAVEL BABICHENKO,
  GENNADY BABITCHENKO,
  PIOTR BABICHENKO,
  TIMOFEY BABICHENKO,
  KRISTINA BABICHENKO,
  NATALYA BABICHENKO,
  DAVID BIBIKOV,
  ANNA IYERUSALIMETS,
  MIKHAIL IYERUSALIMETS,
  ARTUR PUPKO,

        Defendants.



                                 INTRODUCTION
      Before the Court is Defendants’ Joint Motion to Suppress Electronic

Communications and Electronically Stored Information. Dkt. 554. The motion is

fully briefed and ripe for the Court’s determination. After careful review of the

briefing, the Court finds there is no significant disputed factual issue relevant to

resolution of the motion. See United States v. Walczak, 783 F.2d 852, 857 (9th




MEMORANDUM DECISION AND ORDER - 1
       Case 1:18-cr-00258-BLW Document 595 Filed 07/16/20 Page 2 of 16




Cir.1986); see also United States v. Howell, 231 F.3d 615, 620–21 (9th Cir. 2000).

Therefore, oral argument is unnecessary, and the Court will decide the motion on

the briefs. For the reasons explained below, the Court will deny the motion.

                                 BACKGROUND
       The Defendants were arrested on charges alleging a decade-long criminal

scheme to sell counterfeit cell phones and launder the proceeds. In conducting the

investigation, the government obtained search warrants for three warehouses,

seven residences, various email accounts, and vehicles. 18-mj-10168; 18-mj-

10186; 17-mj-09912; 17-mj-09887; 18-cr-00258 Dkt. 510-3.

       Agents seized 184 devices from the searched premises, and searched 27 of

those devices. Dkt. 571 at 3–4. From the 27 searched devices, 24 were tagged as

having evidentiary value. Id. at 4. The government produced to the defense the

documents and media from the 24 tagged devices, totaling 49.31 GB

(approximately 5,410 documents). Id. The government states they will not seek to

admit anything from the remaining devices as evidence in its case in chief. Id. at 4

n.3.

       Six of the 24 tagged devices were seized from the Bridger Street

Warehouses, while the remaining 18 devices were seized from personal residences.

All but one of those devices were seized from the Defendants’ residences. The




MEMORANDUM DECISION AND ORDER - 2
       Case 1:18-cr-00258-BLW Document 595 Filed 07/16/20 Page 3 of 16




final device, Device 24, was seized from the residence of Elizaveta Babichenko,

who is the mother of some of the Defendants.

       The Defendants argue the warrants violate the Fourth Amendment because

they are overbroad and were improperly executed by the government. See Dkt.

554.

                               LEGAL STANDARD

       The Fourth Amendment requires that “no warrants shall issue, but upon

probable cause, supported by oath or affirmation, particularly describing the place

to be searched and the persons or things to be seized.” U.S. Const. Amend. IV. To

meet the Fourth Amendment’s particularity requirement, a warrant must (1)

“identify the specific offense for which the police have established probable

cause,” (2) “described the place to be searched,” and (3) “specify the items to be

seized by their relation to designated crimes.” United States v. Ulbricht, 858 F.3d

71, 99 (2d Cir. 2017) (internal citation omitted).

       A warrant may authorize the seizure of electronic data, and “[u]nless

otherwise specified, the warrant authorizes a later review of the media or

information consistent with the warrant.” Fed. R. Crim. P. 41(e)(2)(B). Search

warrants for electronic data pose a serious risk of violating the particularity

requirement because of the potential to include large amounts of irrelevant,




MEMORANDUM DECISION AND ORDER - 3
        Case 1:18-cr-00258-BLW Document 595 Filed 07/16/20 Page 4 of 16




personal information. Ulbricht, 858 F.3d at 99-100. Warrants for electronic data

that fail to “link the evidence sought to the criminal activity supported by probable

cause” do not satisfy the particularity requirement. Id. (quoting United States v.

Rosa, 626 F.3d 56, 62 (2d Cir. 2010)). However, search warrants for electronic

data “may contain some ambiguity so long as law enforcement agents have done

the best that could reasonably be expected under the circumstances, have acquired

all the descriptive facts which a reasonable investigation could be expected to

cover, and have insured that all those facts were included in the warrant.” Ulbricht,

858 F.3d 99-100 (internal quotation marks omitted).

                                        ANALYSIS

       The Defendants argue the search warrants were overbroad and improperly

executed by the Government’s agents. As explained below, the Court finds the

warrants are not overbroad and were properly executed by the Government.1

Further, even if the warrants were invalid, the good faith exception applies.

Finally, because the Government has not moved to introduce any evidence beyond

the scope of the warrants, suppression is not required.




1
 The Government also argues the Defendants lack standing to argue for suppression of the 6
devices seized from the Bridger Street warehouses and the residence of Elizaveta Babichenko.
See Dkt. 571. As explained below, the Court will agree with the Government’s assertions.



MEMORANDUM DECISION AND ORDER - 4
       Case 1:18-cr-00258-BLW Document 595 Filed 07/16/20 Page 5 of 16




      A.     Overbreadth

      The Defendants argue the search warrants, which produced over 75 terabytes

of evidence, are overbroad. Dkt. 554-1. Courts consider three factors to analyze the

breadth of a warrant: (1) “whether probable cause existed to seize all items of a

category described in the warrant,” (2) “whether the warrant set forth objective

standards by which executing officers could differentiate items subject to seizure

from those which were not,” and (3) “whether the government could have

described the items more particularly in light of the information available.” United

States v. Flores, 802 F.3d 1028, 1044 (9th Cir. 2015) (quoting United States v. Lei

Shi, 525 F.3d 709, 731–32 (9th Cir. 2008)).

      The Defendants do not contest the existence of probable cause to conduct

the searches. See Dkt. 554-1. Rather, they argue the warrants allowing the search

of the warehouses, residences, and email accounts were facially overbroad because

they failed to limit the Government’s search to information encompassed in the

warrant. Dkt. 554-1 at 5. However, “a search warrant does not necessarily lack

particularity simply because it is broad.” Ulbricht, 858 F.3d at 100. A warrant may

broadly authorize the government to search “a wide range of potentially relevant

material, without violating the particularity requirement.” Id. Further, “[w]hen the

criminal activity pervades [an] entire business, seizure of all records of the




MEMORANDUM DECISION AND ORDER - 5
       Case 1:18-cr-00258-BLW Document 595 Filed 07/16/20 Page 6 of 16




business is appropriate, and broad language used in warrants will not offend the

particularity requirements.” U.S. Postal Serv. v. C.E.C. Servs., 869 F.2d 184, 187

(2d Cr. 1989). Some invasion of a criminal defendant’s privacy is inevitable in

almost any search. Ulbricht, 858 F.3d at 100. Even traditional searches for paper

records inevitably include information irrelevant to the object of the search. Id.

             1. Warehouses and Residences

      First, the search warrants for the warehouses and residences, though vast,

were not overbroad. The warrants provided objective standards by which the

executing officers could determine which items to seize by limiting the search to

records relating to the alleged offenses. See 18-mj-10168 Dkt. 1-11. The warrants

and supporting affidavit describe the alleged decade-long scheme of criminal

activity and each location’s relation to that scheme. Id.

      The Defendants claim the warrant allowed the Government to seize “any

form of computer or electronic storage.” Dkt. 554-1 at 5. However, the warrants

limited the seizure to “[c]omputers or storage media used as a means to commit the

violations of 18 U.S.C. §§ 1341, 1343, 1956(h), and 2320.” 18-mj-10186 Dkt. 2 at

6. Moreover, the supporting affidavit describes the nature of the crimes at issue,

each of the defendants, and their relation to the areas being searched. 18-mj-10168

Dkt 1. This is far different from the facts in United States v. SDI Future Health,




MEMORANDUM DECISION AND ORDER - 6
       Case 1:18-cr-00258-BLW Document 595 Filed 07/16/20 Page 7 of 16




Inc., where the Ninth Circuit held a warrant overbroad because it allowed the

search team to seize records wholly unrelated to the defendants by failing to

describe the crimes and individuals being charged. 568 F.3d 684 (9th Cir. 2009).

      The Defendants also note the Government’s seizure of the computers

included personal emails from Bibikov’s wife, Ruth, dating back to 2009 when she

was 14 years old. Dkt. 554-1 at 7. However, the alleged crimes date back to 2008.

18-mj-10186 Dkt.1 at 5. Without seizing and searching the computers, the

Government had no way of knowing whether these emails would pertain to the

alleged crimes. See United States v. Cummings, No. CR1700518001TUCRMJR,

2020 WL 1983342 (D. Ariz. Apr. 27, 2020) (holding a warrant was not overbroad

because “it would be impossible for the Government to know the contents of the

emails before reviewing them”); see also United States v. Adjani, 452 F.3d 110,

1149-50 (9th Cir. 2006) (rejecting the argument that the government should have

narrowed its search of the defendant’s email because restricting the search “would

likely have failed to cast a sufficiently wide net to capture the evidence sought”).

      Further, Courts uphold broad seizures of business records where there is

probable cause that the entire business was engaged in fraudulent conduct. See

United States v. Offices Known as 50 State Distrib. Co., 708 F.2d 1371, 1374 (9th

Cir. 1983) (holding a warrant was not overbroad because “fraud permeated the




MEMORANDUM DECISION AND ORDER - 7
       Case 1:18-cr-00258-BLW Document 595 Filed 07/16/20 Page 8 of 16




entire business operation”). Here, the affidavit in support of the warrants provided

probable cause that the Defendants operated “over a hundred separate business

entities to sell their counterfeit goods online to thousands of customers.” 18-mj-

10186 Dkt. 1 at 6. The affidavit further describes each of the warehouses and

residences along with their relevance to the businesses under investigation. For

example, the 9799 West Preece Street residence was listed by the Defendants

multiple times as the business mailing address for their various allegedly

fraudulent businesses. Id. at 26. The allegations of trafficking in counterfeit goods

permeated the entirety of the Defendants’ many businesses, and thus the broad

nature of the warrants is justified.

             2. Email Accounts

      Next, the Defendants argue the email warrants were overbroad because they

lacked temporal restrictions. Dkt. 554-1 at 9. Ten of the twelve warrants authorized

the search of business emails registered with Amazon accounts from which the FBI

purchased allegedly counterfeit phones. See 18-mj-10168 Dkt. 1. For example,

bibbyselectronics@gmail.com was registered with Amazon in 2016 as the email

for the account “Bibby’s Electronics” from which the FBI purchased an allegedly

counterfeit iPhone 6. Id. at 9. Because the alleged crimes date back to 2008,

imposing a temporal restriction limiting the seizure of evidence to post-2008




MEMORANDUM DECISION AND ORDER - 8
       Case 1:18-cr-00258-BLW Document 595 Filed 07/16/20 Page 9 of 16




records for an account that was not created until 2016 would be unnecessary. The

other nine business email accounts are similarly situated, with the earliest account

being registered in 2010. Id. at 12. The only warrant directly authorizing the search

of a personal email account not registered with an online seller

(davebibi5@gmail.com) included a temporal restriction limiting the seizure to

information from February 1 to August 21, 2018. 18-cr-258 Dkt. 510-3.

      Further, the Defendants note that one warrant, authorizing the search of

g.distributing@gmail.com, erroneously cited offenses relating to controlled

substances. Dkt. 554-1 at 8. However, the first warrant for this account was never

executed (17-mj-09887 Dkt. 3) and the second was rejected by Google (17-mj-

09912 Dkt. 7). Only the third warrant, which did not reference crimes relating to

controlled substances, was actually executed. 18-mj-10168 Dkt. 5.

      B.     Improper Execution
      Next, the Defendants argue the Government improperly executed the

warrants by retaining the electronic data, rather than segregating and sealing the

unresponsive information. Dkt. 554-1 at 10. In this argument, the Defendants cite

Rule 41 of the Federal Rules of Criminal Procedure. They argue this rule mandates

a two-step process wherein the Government seizes electronic information, then

separates irrelevant material and seals it from further warrantless investigation. Id.




MEMORANDUM DECISION AND ORDER - 9
      Case 1:18-cr-00258-BLW Document 595 Filed 07/16/20 Page 10 of 16




at 10-11. However, Rule 41 only states that a warrant for electronic data

“authorizes a later review of the media or information consistent with the warrant”

and allows the officers to “retain a copy of the electronically stored information

that was seized or copied.” Fed. R. Crim. P. 41(e)(2)(B); 41(f)(1)(B). The rule thus

allows the Government to seize electronic information and later search its contents

for relevant material, but does not mandate any procedural safeguards requiring the

Government to segregate and seal nonresponsive information.

      Though courts have referenced procedural safeguards as evidence that a

warrant is not overbroad, the Ninth Circuit has made it clear that this is only a

factor relevant to the warrant’s breadth, rather than a constitutional requirement.

See United States v. Schesso, 730 F.3d 1040, 1049 (9th Cir. 2013) (the search

protocols suggested by the concurring opinion in CDT [involving a segregate-and-

seal process] were not constitutional requirements, but rather mere “guidance” to

offer the government a “safe harbor”). In Schesso, the Ninth Circuit held the

warrant’s lack of procedural safeguards did not violate the Fourth Amendment nor

the court’s previous holdings recognizing the benefits of those protocols. Id.

      Here, the warrants’ lack of procedural safeguards alone is insufficient to

show their execution was improper. Instead, the descriptive information of the

alleged crimes and their relation to the searched areas indicate the warrants were




MEMORANDUM DECISION AND ORDER - 10
      Case 1:18-cr-00258-BLW Document 595 Filed 07/16/20 Page 11 of 16




not overbroad. The Government properly and timely executed the warrants

according to their terms. The warrants did not prescribe the procedural safeguards

urged by the Defendants, nor a time limit on the search process. Courts find time-

consuming searches of computer data are not unreasonable. See United States v.

Johnston, 789 F.3d 934 (9th Cir. 2015) (holding a five-year search was

reasonable). Undoubtably, the amount of evidence seized is vast. However,

considering that this is an investigation involving allegations of a decade-long

criminal scheme involving ten defendants and over a hundred businesses, this large

amount of evidence is not unreasonable, and the time required to search its

contents is understandably lengthy.

      C.     Good Faith Exception

      The Defendants claim the lack of procedural safeguards made the

Government’s reliance on the warrants unreasonable, barring an application of the

good faith exception. Dkt. 554-1 at 13. The good faith exception precludes the

exclusion of evidence obtained by police if the police conducted the search in

“objectively reasonable reliance” on a warrant later held invalid. United States v.

Leon, 469 U.S. 897, 922 (1984). The good faith exception does not apply when the

warrant is “so facially overbroad as to preclude reasonable reliance by the

executing officers.” United States v. Michaelian, 803 F.2d 1042, 1046 (9th Cir.




MEMORANDUM DECISION AND ORDER - 11
      Case 1:18-cr-00258-BLW Document 595 Filed 07/16/20 Page 12 of 16




1986). However, courts find the officers reasonably relied on sufficiently

descriptive warrants, even if they lacked temporal limits or procedural safeguards.

See, e.g., United States v. Martinez, No. 19-CR-00662-JSW-1, 2020 WL 3050767

(N.D. Cal. June 8, 2020) (holding the officers reasonably relied on a warrant even

though it lacked temporal limits because it specified the types of evidence to be

seized and described the illegal activities at issue). Further, courts apply the good

faith exception where the judge issuing the warrant was not misled by the

information in the affidavit, the judge did not wholly abandon his judicial role, and

the affidavit was not so lacking in probable cause as to render belief in it entirely

unreasonable. Schesso, 730 F.3d at 1050.

      Here, there is no allegation that the warrants lacked sufficient probable

cause, the affidavits contained misleading information, or the magistrate judge

abandoned her judicial role. Rather, the Defendants argue the lack of procedural

safeguards rendered the officers’ reliance on the warrants unreasonable. However,

as stated above, the lack of procedural safeguards did not render the warrants

invalid. Moreover, the executing officers reasonably relied on the warrants, which

contained in-depth descriptions of the defendants, their businesses, and the illegal

activity at issue. 18-mj-10186-CWD Dkt 1. Thus, even if the warrants were

overbroad, the good faith exception would prevent any suppression of evidence.




MEMORANDUM DECISION AND ORDER - 12
         Case 1:18-cr-00258-BLW Document 595 Filed 07/16/20 Page 13 of 16




         D.    Suppression of Evidence

         Finally, even if the warrants were overbroad and the good faith exception

did not apply, the Government has not moved to introduce any evidence that

exceeds the scope of the warrants. Courts deny motions to suppress evidence

obtained by overbroad warrants if the evidence actually admitted at trial is not

beyond the scope of the warrant. For example, in Flores the Ninth Circuit upheld a

district court’s refusal to suppress evidence obtained from the defendant’s

Facebook account because, though the government seized over 11,000 pages of

data, they only admitted 2 messages at trial. 802 F.3d at 1046. Both messages fell

within the scope of the warrant. Id. See also Cummings at *10 (holding suppression

was only necessary if the government tried to introduce evidence beyond the scope

of the warrant at trial).

         The Defendants broadly argue for the suppression of all evidence obtained

from the search warrants at issue. However, the Government has indicated they

only intend to introduce evidence from the 24 tagged devices (constituting 0.066%

of the 75 terabytes of data initially seized). Dkt. 571 at 4 n.3. Thus, unless the

Government moves to introduce evidence beyond the scope of the warrants at trial,

the Court need not suppress all evidence obtained from the search warrants at

issue.




MEMORANDUM DECISION AND ORDER - 13
      Case 1:18-cr-00258-BLW Document 595 Filed 07/16/20 Page 14 of 16




      E.     Standing

      Though the Court finds the Defendants’ motion fails on the merits, the Court

also notes the Defendants lack standing to argue a Fourth Amendment violation

regarding the warrants for Elizaveta Babichenko’s residence, Arthur Pupko’s email

accounts, and the Bridger Street warehouses.

             1. Residence and Email Accounts

      Regarding the warrants for Elizaveta’s residence and Pupko’s email

accounts, the Defendants lack standing because they cannot argue a Fourth

Amendment violation on behalf of a third party. See United States v. Padilla, 508

U.S. 77, 81 (1993) (“It has long been the rule that a defendant can urge the

suppression of evidence obtained in violation of the Fourth Amendment only if

that defendant demonstrates that his Fourth Amendment rights were violated by the

challenged search or seizure.”). A party only has standing to argue a violation of

Fourth Amendment rights if his reasonable expectation of privacy has personally

been infringed. United States v. SDI Future Health, Inc., 568 F.3d 684, 695 (9th

Cir. 2009) (“SDI”). Because the residence and email accounts did not belong the

Defendants and they did not have a reasonable expectation of privacy therein, they

lack standing to argue a Fourth Amendment violation regarding those warrants.

             2. Bridger Street Warehouses

      Regarding the warrants for the Bridger Street warehouses, the Defendants


MEMORANDUM DECISION AND ORDER - 14
      Case 1:18-cr-00258-BLW Document 595 Filed 07/16/20 Page 15 of 16




lack standing because they fail to show they had a reasonable expectation of

privacy at these workplaces. “[A] criminal defendant may invoke the protections of

the Fourth Amendment only if he can show that he had a legitimate expectation of

privacy in the place searched or the item seized.” United States v. Ziegler, 474 F.3d

1184, 1199 (9th Cir. 2005). “This expectation is established where the claimant can

show: (1) a subjective expectation of privacy; and (2) an objectively reasonable

expectation of privacy.” Smith v. Maryland, 442 U.S. 735, 740 (1979).

      While residences are afforded a “nearly absolute protection,” workplaces do

not immediately offer an expectation of privacy. SDI, 568 F.3d at 696. In

workplaces, courts determine whether there was a reasonable expectation of

privacy on case-by-case basis. Id. The Ninth Circuit has concluded that, “except in

the case of a small business over which an individual exercises daily management

and control, an individual challenging a search of workplace areas beyond his own

internal office must generally show some personal connection to the places

searched and materials seized.” Id. at 698.

      Here, there is no evidence before the Court of the Defendant’s personal

connection to the Bridger Street Warehouses, nor the devices seized therein.

Therefore, the Defendants lack standing to challenge the search warrants for those

warehouses.




MEMORANDUM DECISION AND ORDER - 15
      Case 1:18-cr-00258-BLW Document 595 Filed 07/16/20 Page 16 of 16




     For the foregoing reasons, the Court will deny the Defendants’ Motion to

Suppress.

                                   ORDER
     IT IS ORDERED that:

     1.     Defendant’s Motion to Suppress (Dkt. 554) is DENIED.



                                          DATED: July 16, 2020


                                          _________________________
                                          B. Lynn Winmill
                                          U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 16
